DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 5/9/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter, see amendment in page 10; and
B) Regarding to the claims, applicant has amended claims 1-9. There is not any claim being added into or canceled from the application. The pending claims are claims 1-20 in which 
claims 1-9 are examined in the present office action, and claims 10-20 have been withdrawn from further consideration as being directed to non-elected Species. 
Response to Arguments
3.	The amendments to the specification and the claims as provided in the amendment of 5/9/2022, and applicant's arguments provided in the mentioned amendment, pages 9-14, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification set forth in the office action of 2/10/2022, the amendments to the specification as provided in the amendment of 5/9/2022, and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered and are sufficient to overcome the objections to the drawings and the specification set forth in the mentioned office action.
B) Regarding to the rejections of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the office action of 2/10/2022, the amendments to the claims as provided in the amendment of 5/9/2022 and applicant’s arguments provided in the mentioned amendment, pages 11-12, have been fully considered and are sufficient to overcome the rejection of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. However, the amendments to the specification and the claims are not sufficient to overcome the rejections of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons 9(a) and 9(b) as set forth in the mentioned office action, pages 4-6.
In particular, the specification as amended still does not provide sufficient information/teachings regarding to the so-called “first acrylate functional groups” and “third acrylate function groups” of the adhesive and the so-called “second acrylate functional groups” of the plurality of elevating portions of the plurality of microstructures so as to make enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is also noted that applicant has not provided any arguments regarding to the structure of the first, second and third acrylate functional groups as well as their operation for bonding the top surfaces of plurality of elevating portions of the plurality of microstructures to the surface of the adhesive in the mentioned amendment to overcome the rejections of the claims. Thus, claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the present office action.
C) Regarding to the rejections of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the office action of 2/10/2022, the amendments to the claims as provided in the amendment of 5/9/2022 and applicant’s arguments provided in the mentioned amendment, pages 11-12, have been fully considered and are sufficient to overcome the rejections of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
D) Regarding to the rejections of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 11 of U.S. Patent No. 10,613,258, as set forth in the office action of 2/10/2022, the amendments to the claims as provided in the amendment of 5/9/2022 and applicant’s arguments provided in the mentioned amendment, pages 12-13, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
E) Regarding to the rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kurachi et al (US Publication No. 2009/0213464) in view of Boyd et al (US Publication No. 2013/0004728) as set forth in the office action of 2/10/2022, the amendments to the claims as provided in the amendment of 5/9/2022 are not sufficient to overcome the rejections of the claims over the applied art. Applicant’s arguments provided in the mentioned amendment, pages 13-14, have been fully considered but are not persuasive.
a) Applicant has argued that the adhesive layer is located between the first and second optical films and the microstructures comprises a plurality of elevating portions and non-elevating portions alternating with the plurality of elevating portions, see amendment in pages 13-14; however, such features are indeed disclosed in the optical assembly provided by Kurachi et al. Applicant is respectfully invited to review the Kurachi et al in paragraphs [0073]-[0074] which discloses that the adhesive layer is disposed between the first and second optical films. See also paragraphs [0232]-[235] and fig. 24 which discloses an adhesive layer for bonding the top planar surface of each prism elements of the second optical film (204) to the first optical film (202).
b) Regarding to the elevating portions and non-elevating portions arranged alternating with the elevating portions, such feature is disclosed by Kurachi et al wherein the second optical film (12) having a plurality of prism elements (18) which each prism element has a top surface (18a), see paragraphs [0061]-[0063] wherein the plurality of prism elements (18) defines a plurality of elevating portions, i.e., peaks of prisms in the form of flat surfaces, and a plurality of non-elevating portions, i.e., the valleys between two adjacent prism elements, which the plurality of non-elevating portions are arranged alternatively with the plurality of elevating portions.
c) Regarding to the features related to first, second and third acrylate functional groups, such features are disclosed by Kurachi et al. 
In particular, the second optical film (12) having a plurality of prism elements (18) made by an active energy ray curing material such as acrylate resin wherein each prism element has a top surface (18a), see paragraphs [0061]-[0063]. 
The adhesive layer made by thermal curing, UV curing, …, material such as acrylic, urethane, polyester, epoxy, … having the same index of refraction as that of the second optical film, see paragraphs [0073]-[0074]  thus the materials used to make the adhesive layer is considered as a material which is both thermally cured material and photo-curable material. It is noted that while claim 7 recites that the adhesive layer has a third acrylate functional group; however, there is not any specific limitation being claimed to show the difference(s) between the first and third acrylate function groups thus the adhesive layer is considered as one having a plurality of acrylic functional groups in generally. 
The adhesive is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … and the material of the second optical film having a plurality of prism elements made by active energy ray curing material such as acrylate resin then there is a bonding being formed between the adhesive layer and the second optical film; and
Drawings
4.         The drawings contain eight sheets of figures 1-3, 4A-4B, 5 and 6A-6C were received on 1/1/2020.  These drawings are now approved by the examiner.
Specification
5.         The substitute specification filed on 5/9/2022 has been entered.
6.	The lengthy specification which was amended by the amendment of 5/9/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
7.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.         Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  In particular, the claim recites that the adhesive layer comprise a thermally-curable material having a plurality of first acrylate functional groups and the second optical film comprises a plurality of microstructures having a plurality of elevating portions and non-elevating portions where the elevating portions of the plurality of microstructures each has a top planar surface and the plurality of elevating portions has a plurality of a second acrylate functional groups, see claim 1 on lines 3-13; however, the disclosure does not provide sufficient information related to the so-called “acrylate functional groups” of the adhesive and the plurality of a second acrylate functional groups of the elevating portions each has a top surface of each of the microstructures for chemically bonded to each other so as to make enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
b) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above.  In particular, the claim recites that the adhesive layer comprise a thermally-curable material having a plurality of first acrylate functional groups and third acrylate functional groups, and the second optical film comprises a plurality of microstructures having a plurality of elevating portions and non-elevating portions where the elevating portions of the plurality of microstructures each has a top planar surface and the plurality of elevating portions has a plurality of a second acrylate functional groups; however, the disclosure does not provide sufficient information related to the so-called “first acrylate functional group” and “third acrylate functional groups” of the adhesive and the plurality of a second acrylate functional groups of the elevating portions each has a top surface of each of the microstructures for chemically bonded to each other so as to make enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-9, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 11 of U.S. Patent No. 10,613,258 in view of Kim et al (US Publication No. 2015/0153494).
The features regarding to the first optical film, the adhesive layer and the second optical film as recited in the present claims 1, 7 and 9 are read from the Patent claims 1 and 7 except the features that the feature that the microstructures comprises a plurality of elevating portions and non-elevating portions alternating with the elevating portion. Note that the feature regarding to the adhesive layer disposed between the first and second optical films as recited in present claim 1 is read in the features regarding to the optical films and the adhesive layer recited in Patent claim 1.
Regarding to the missing feature from the Patent claim 1, it is noted that an optical film having a plurality of microstructures wherein the microstructures comprises elevating portions and non-elevating portions alternating with the elevating portions is disclosed in the art as can be seen in the optical assembly provided by Kim et al. In particular, Kim et al discloses an optical film (100) having a first optical film (110), a second optical film (120) and an adhesive layer (130) disposed between the first and second optical films wherein the second optical film (120) comprises a plurality of microstructures (122) which constituted by a plurality of elevating portions and non-elevating portions alternating with the elevating portion, see paragraphs [0038]-[0044] and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the Patent claims 1 and 7 by using an optical film having a plurality of microstructures which are constituted by a plurality of elevating portions and non-elevating portions alternating with the elevating portions as suggested by Kim et al for the purpose of adjusting the light distribution.
Regarding to the features recited in present claim 2, such features are read from Patent claim 2; Regarding to the features recited in present claims 3 and 8 are read from Patent claim 11; 
Regarding to the features recited in present claims 4-6 are read from Patent claims 3-5, respectively.
Claim Rejections - 35 USC § 103
11.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.       Claims 1-9, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al (US Publication No. 2009/0213464) in view of Boyd et al (US Publication No. 2013/0004728) (both of record).
Kurachi et al discloses a light polarizing sheet (10) for use in an optical device, see paragraph [0001]. The light polarizing sheet as described in paragraphs [0060]-[0076] and shown in fig. 1 comprises the following features:
a) a first optical film (14) having a first surface, see paragraphs [0060], [0067];
b) a second optical film (12) having a plurality of prism elements (18) made by an active energy ray curing material such as acrylate resin wherein each prism element has a top surface (18a), see paragraphs [0061]-[0063] wherein the plurality of prism elements (18) defines a plurality of elevating portions, i.e., peaks of prisms in the form of flat surfaces, and a plurality of non-elevating portions, i.e., the valleys between two adjacent prism elements, which the plurality of non-elevating portions are arranged alternatively with the plurality of elevating portions.
c) an adhesive layer made by thermal curing, UV curing, …, material such as acrylic, urethane, polyester, epoxy, … having the same index of refraction as that of the second optical film, see paragraphs [0073]-[0074]  thus the materials used to make the adhesive layer is considered as a material which is both thermally cured material and photo-curable material. It is noted that while claim 7 recites that the adhesive layer has a third acrylate functional group; however, there is not any specific limitation being claimed to show the difference(s) between the first and third acrylate function groups thus the adhesive layer is considered as one having a plurality of acrylic functional groups in generally. It is noted that that the adhesive layer is disposed between the first and second optical films as indicated/read in the paragraph [0073] of Kurachi et al;
d) the adhesive layer has a second surface being disposed on the first surface of the optical film and a third surface opposite the second surface, ass paragraphs [0232]-[0235] and fig. 24 which discloses an adhesive layer for bonding the top planar surface of each prism elements of the second optical film (204) to the first optical film (202);
e) the pitch (P1) of each prism elements (18) is in a range of 10 to 50 microns, see paragraph [0064] and the width (S) of the top planar surface (18a) of each prism elements is less than 10% of the pitch thus the width of the top planar surface is in a range of 1 to 5 microns;
f) since the adhesive layer is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … then the weight ratio of the thermal curing material to the adhesive layer is 100%;
g) the adhesive is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … and the material of the second optical film having a plurality of prism elements made by active energy ray curing material such as acrylate resin then there is a bonding being formed between the adhesive layer and the second optical film; and
h) since the materials used to make the adhesive layer and the second optical film are similar to those disclosed in the present specification and claimed in the present claims thus it is inherently that the adhesive force between the adhesive layer and the second optical film is the same as that recited in present claim 9.
The only feature missing from the light polarizing sheet provided by Kurachi et al is that Kurachi et al does not disclose that the adhesive layer comprises diffusing particles as recited in present claim 1. However, an optical device having a plurality of optical layers and an adhesive layer for bonding the layers together is known to one skilled in the art as can be seen in the optical device provided by Boyd et al. 
In particular, Boyd et al discloses an optical device having a first optical element (2070), a second optical element (2030) having a plurality of projections (2050), and an adhesive layer (2060) wherein the adhesive layer comprises light-diffusing particles, see paragraphs [0104]-[0107] and [0198] and figs. 19-20. It is noted that while the embodiment described in mentioned paragraphs and figures shows that the projections (2050) penetrates the adhesive layer (2060); however, the teaching drawn from the embodiment provided by Boyd et al is an adhesive layer comprises light-diffusing particles. The examiner has not made a bodily incorporated into the structure of the primary reference, the Kurachi et al reference. Applicant should note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the adhesive layer as provided in the polarizing sheet provided by Kurachi et al by using an adhesive layer having light-diffusing particles as suggested by Boyd et al for the purpose of diffusing light passing through the layers.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872